Case 2:17-cr-20263-VAR-MKM ECF No. 94 filed 08/18/20   PageID.1050    Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                         Case No. 17-20263
                                           Honorable Victoria A. Roberts
TIONNA MITCHELL,

     Defendant.
______________________________________/

                      ORDER GRANTING EMERGENCY
                   MOTION FOR COMPASSIONATE RELEASE

      Tionna Mitchell (“Mitchell”) filed the above entitled motion. She is

serving a combined term of incarceration after being sentenced by both this

Court and The Honorable Denise Page Hood in United States v. Mitchell,

No. 17-20652. Judge Hood granted Mitchell compassionate release under

18 USC § 3582(c). Judge Hood concluded Mitchell was entitled to

compassionate release because she “has established that she has a

medical condition that places her in a higher risk category for COVID-19

complications. Mitchell cites her medical records in support of her

contention that she has a body mass index (“BMI”) between 31-32. [ECF

No. 67, Pg.ID 547] According to Mitchell, a BMI above 29.9 categorizes an

individual as “obese.” [Id.] The CDC has revised its criteria, and individuals

                                       1
Case 2:17-cr-20263-VAR-MKM ECF No. 94 filed 08/18/20    PageID.1051   Page 2 of 4




with a BMI over 30 are now classified as vulnerable individuals. See

Groups at Higher Risk for Severe Illness, Centers for Disease Control,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoro

navirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-

risk.htm (last visited July 2, 2020).”

      Judge Hood also considered the situation at FCI Danbury where

Mitchell is housed, her crime of conviction, and other § 3553 factors. Judge

Hood noted the egregious nature of Mitchell’s crime but that it was

nonviolent. She then held, “After weighing Mitchell’s past behavior with the

risks posed to her by six more months at FCI Danbury the Court finds that

denying Mitchell’s request and holding her until December would not further

the legitimate goals of incarceration, such as “retribution, deterrence,

incapacitation, and rehabilitation.” Graham v. Florida, 560 U.S. 48, 71

(2010). It is the Court’s role to balance justice with mercy, and relying solely

on Mitchell’s past behavior when she has demonstrated a heightened

health risk would complicate that role. See, Walker v. Martel, 709 F.3d 925,

950 (9th Cir. 2013) (Gould, J., concurring in part and dissenting in part)




                                         2
Case 2:17-cr-20263-VAR-MKM ECF No. 94 filed 08/18/20      PageID.1052       Page 3 of 4




(“[M]ercy bears richer fruits than strict justice.”) (internal quotations

omitted)).”

      However, the Bureau of Prisons (“BOP”) decided that even though

Judge Hood had released Mitchell, it would not process her for release due

to this Court’s sentence.

      Mitchell’s motion before this Court is fully briefed.

      The Court agrees with the analysis and conclusions of Judge Hood

and rejects the government’s reasons in opposition to Mitchell’s release.

      The Court now issues an order identical to that issued by Judge

Hood, so that there is no confusion regarding the relief granted by the

Court:

      1. Mitchell’s Emergency Motion for Immediate Reduction of

Sentence (Compassionate Release) [ECF No. 87] is GRANTED.

      2. Mitchell’s sentence of imprisonment is reduced to time served.

      3. The BOP must release Mitchell immediately, without holding her

for a 14-day quarantine period at FCI Danbury.

      4. Mitchell must remain self-quarantined for 14 days after release.




                                        3
Case 2:17-cr-20263-VAR-MKM ECF No. 94 filed 08/18/20   PageID.1053      Page 4 of 4




      5. Upon release, Mitchell must begin a new term of supervised

release that is equal to the unserved portion of her original term of

imprisonment (as calculated by the BOP).

      6. Mitchell must serve the new term of supervised release under

home confinement, with electronic location monitoring to begin as soon as

the Probation Department can safely install the necessary electronic

monitoring equipment and upon such other conditions as the Probation

Department deems necessary.

      7. Within 24 hours of release from BOP custody, Mitchell must call

the Probation Department to schedule an appointment.

      8. Mitchell’s original term of supervised release is canceled.

IT IS ORDERED.



                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge

Dated: 8/18/2020




                                      4
